DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because some reference characters used in the abstract appear specific to the prior art of figure 3, see for instance redundancy valve 48 and brake control line references.  Correction is required.  See MPEP § 608.01(b).
Election/Restrictions
Applicant’s election of Species A in the reply filed on February 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,327,694 to Klostermann et al. in view of EP 3 190 014 B1 to Maltry.
Re-claim 1, Klostermann et al. teach a valve arrangement of a hydraulically braked tractor vehicle, the valve arrangement comprising: an electronically controlled trailer control valve 3 with an inlet valve 29, an outlet valve 28, a pneumatically activatable relay valve 60, a breakaway valve 59, a first pressure sensor detects an applied brake control pressure (as along line P22); a hydraulically controlled backup valve 5 with a hydraulically activated relay valve 30, a redundancy valve 31, a second pressure sensor 11 detects a hydraulic control pressure, output-side brake control lines P22, the output-side brake control lines are connected via a shuttle valve to a brake coupling head 23, the inlet valve 29, the outlet valve 28, the pneumatically activatable relay valve 60, the breakaway valve 59, and the first pressure sensor of the trailer control valve 3, the hydraulically activated relay valve 30, the redundancy valve 31 of the backup valve 5, and the shuttle valve are combined in one common trailer control module (i.e. housing 2) with a single housing 2.  However, Klostermann et al. fails to specify or teach if the second pressure sensor is combined in the single housing.

Re-claim 2, the inlet valve 29, the outlet valve 28, and the redundancy valve 31 are solenoid valves, the valve arrangement further comprising an electronic control unit 4 connected via electrical control and sensor lines (see figure 1) to the solenoid valves and to the first and second pressure sensors of the trailer control module.
Re-claim 4, the second pressure sensor 11 is a hydraulic pressure sensor and the first pressure sensor is a pneumatic pressure sensor, the second pressure sensor is mounted on an outside surface of the housing of the trailer control module.
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kaisers and Van Thiel each teach a redundant brake operation.  Bruex teaches pressure sensors in parallel for determining proper operation.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

March 18, 2022